Citation Nr: 1804400	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  15-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for soft-tissue sarcoma.


REPRESENTATION

Appellant represented by:	Robin E. Hood, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In January 2017 and September 2017, the Board remanded this appeal for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The competent evidence of record does not reflect that the Veteran has soft-tissue sarcoma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for soft-tissue sarcoma have not been met.  38 U.S.C. §§ 1110, 1116 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Soft-Tissue Sarcoma

A.  Legal Principles and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C. § 1116 (b) (1); see 61 Fed. Reg. 41,368-41,371. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e). 

If a veteran was exposed to an herbicide agent during active service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).


B. Analysis

The Veteran contends that due to exposure to herbicide agents during his service in Vietnam, he is entitled to service connection for soft-tissue sarcoma.  

The Veteran's military personnel records reflect that the Veteran served in Vietnam from July 1968 to November 1968.  Thus, in the instant case, the Board concedes that the Veteran made visitations to Vietnam as his service has been verified, and he was so called "boots on ground," within the region.  Therefore, an in-service incurrence has been satisfied.

However, the Board finds that based upon the evidence of record, discussed below, the Veteran does not have a separate diagnosis of soft-tissue sarcoma, and any sarcomatoid differentiation is related to his service-connected renal cell carcinoma (kidney cancer), and thus not a separate and distinct disability. 

The Veteran's service treatment records reflect that his genitourinary system was normal upon clinical evaluation at entrance and separation from service.  

However, after a CT scan of the Veteran's abdomen and pelvis revealed a large heterogeneously-enhancing mass in the mid to lower pole of his left kidney, in April 2009, the Veteran underwent a left hand-assisted laparoscopic nephrectomy of his left kidney.  See April 2009 St. Bernards Medical Center Operative Report. 

The April 2009 associated pathology report noted that the Veteran's tumor was renal cell carcinoma, predominately clear cell type with sarcomatoid areas focally seen in small parts of this tumor.  Additionally, it was noted that the tumor did not extend through the thickness of the capsule and was present in the surrounding adipose tissue, but the tumor did not extend into the soft inked tissue margin.

Consequently, the Veteran filed a claim for service connection for renal cell carcinoma (claimed as kidney cancer), in October 2011 and a claim for soft-tissue sarcoma in November 2011.  

In an October 2011 opinion, Dr. M.M. noted that the Veteran was seen for a secondary diagnosis to renal cell carcinoma.  Dr. M.M. noted that the Veteran underwent a laparoscopic nephrectomy that showed a tumor with histological grade of predominately moderate areas of poorly differentiated carcinoma.  The diagnosis was renal cell carcinoma.  See October 31, 2011 Clopton Clinic letter. 

In a February 2012 opinion, Dr. E.S. noted that approximately 20 to 25 percent of the Veteran's tumor shows spindle cells/sarcomatoid differentiation.  See February 2012 St. Bernards Medical Center letter. 

In a February 2013 VA Kidney Conditions Disability Benefits Questionnaire (DBQ), the VA examiner noted a diagnosis of neoplasm of the kidney.  In an associated medical opinion 1, the VA examiner opined that the Veteran's renal cell carcinoma was at least as likely as not related to the Veteran's military service.  The VA examiner noted that the Veteran's 2009 pathology report revealed the Veteran had renal cell carcinoma that was predominately clear cell type with sarcomatoid areas of the same tumor.  The VA examiner noted that the tumor contained more than one cell type, with cells consistent with sarcoma.  

Additionally, in an associated medical opinion 3, in addressing whether the Veteran's soft-tissue sarcoma was at least as likely as not related to the Veteran's service, the VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Although the VA examiner noted that there was sarcoma of the kidney based on the 2009 pathologist report, the VA examiner found that this sarcoma was part of the Veteran's kidney cancer and no other sarcoma was found in the Veteran's body.  Thus, the VA examiner's opinion was that it was less likely than not that the Veteran's soft-tissue sarcoma (other than his kidney related sarcoma) was incurred in or caused by his military service and exposure to agent orange. 

In a March 2013 VA DBQ Medical Opinion, in a handwritten April 2013 addendum, it is noted that after speaking to Dr. H., the staff pathologist, it was determined that the Veteran's kidney cancer was clear cell and further noted that the sarcomatoid cell type in ocohiali poorly differentiated clear cell type is not sarcoma. 

In a May 2017 medical opinion, Dr. B.O. noted that the Veteran has a multiple medical problems to include his most significant problem which is renal cell carcinoma, which was metastatic at the time of the diagnosis.  The Veteran is currently in remission, but remains in a tenuous situation taking Sutent to maintain the control of his malignancy. 

Consequently, based on the previously discussed medical evidence, in a September 2017 Board decision, the Board granted the Veteran's claim for service connection for renal cell carcinoma (kidney cancer).  The issue of service connection for soft-tissue sarcoma was remanded for a clarifying opinion that addresses whether the Veteran has soft-tissue sarcoma, and if so, whether it is separate and distinct from his renal cell carcinoma.   

Therefore, in an October 2017 VA DBQ medical opinion, the VA examiner, after reviewing the Veteran's claims file and medical records, opined that the Veteran does not have soft-tissue sarcoma.  The VA examiner noted that the Veteran has renal cell carcinoma with 20 percent sarcomatoid differentiation.  Furthermore, the VA examiner noted that although this rare type of renal cell carcinoma showed some spindle cell differentiation, this does not make it sarcoma.  Significantly, the VA examiner opined that this differentiation does not constitute a separate or additional type of tumor.  The sarcomatoid differentiation does have an impact on the choice of treatments that are most effective against renal cell carcinoma.  

Thus, based on the forgoing, the Board finds that medical evidence shows that the Veteran had a malignant tumor in his left kidney, and underwent a laparoscopic nephrectomy in 2009 to remove his left kidney.  The pathology report on the tumor revealed the Veteran has renal cell carcinoma with sarcomatoid areas focally seen on parts of the tumor.  Upon clarification, in an October 2017 VA Medical Opinion DBQ, the VA examiner noted that although the Veteran's tumor showed sarcomatoid differentiation, he does not have a separate diagnosis of soft-tissue sarcoma.  He has renal cell carcinoma with 20 percent sarcomatoid differentiation, and this differentiation does not constitute a separate or additional type of tumor.  

As previously stated, the Veteran has been service-connected for renal cell carcinoma; and although he has sarcomatoid differentiation, this is not a diagnosis of soft-tissue, and the differentiation does not constitute a separate and distinct type of tumor.  Therefore, the Veteran's sarcomatoid differentiation is already being compensated as part of the Veteran's service-connected renal cell carcinoma.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Given such, the evidence does not reflect he has a current disability of which service connection can be granted.

To the extent that the Veteran has offered his opinion that he has a diagnosis of  soft-tissue sarcoma, this statement appears to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses, as is the Veteran.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The pathology of sarcoma requires a medical opinion, as this particular disease is not observable or identifiable by the average person.  Matters of diagnosis and etiology are generally within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Accordingly, the evidence of record fails to establish that the Veteran has a current diagnosis of soft-tissue sarcoma; and therefore, the first element of service connection, evidence of a present disability, is not satisfied.

In the absence of evidence of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Without evidence of a disability, the Board need not address the remaining element of service connection. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.


ORDER

Entitlement to service connection for soft-tissue sarcoma is denied.









______________________________________________
	YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


